ORDER
PER CURIAM:
On August 26, 1999, in a per curiam order, the Court granted in part the appellant’s application for attorney fees and expenses pursuant to 28 U.S.C. § 2412, the Equal Access to Justice Act (EAJA). Pursuant to the Court’s Internal Operating Procedures (IOP) at V.(a)(3), a judge requested en banc consideration.
On consideration of the foregoing, and it appearing that there is no majority in favor of the request for en banc consideration, it is
ORDERED that en banc consideration is DENIED.